Citation Nr: 0112666	
Decision Date: 05/04/01    Archive Date: 05/09/01

DOCKET NO.  99-20 234A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

Entitlement to specially adaptive housing or a special home 
adaptation grant.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  


INTRODUCTION

The veteran served on active duty from May 1958 May 1960 and 
October 1961 to December 1961. 

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from adverse action by the 
Department of Veterans Affairs (hereinafter VA) Regional 
Office in Nashville, Tennessee, (hereinafter RO).  

The Board, in 1992, denied entitlement to an increased 
disability rating for the veteran's left knee disability.  In 
response to a 1992 Order of the United States Court of 
Appeals for Veterans Claims (then known as the United States 
Court of Veterans Appeals) vacating the 1992 Board decision 
and remanding the case for another adjudication, the Board 
remanded the claim to the regional office in 1993 and in 
1994.  Additional issues were added while the appeal was 
pending.  Adjudication conducted by the RO following the 
October 1994 Board remand resulted in grants of claims for 
entitlement to service connection for a back disability and a 
total disability rating for compensation based on individual 
unemployability, and these issue are thus no longer on 
appeal.  With regard to the issue of entitlement to an 
increased rating for the veteran's service connected left 
knee disability addressed by the October 1994 remand, the 
rating for this disability was increased from 30 to 60 
percent by the RO in a July 1996 rating decision.  (A 60 
percent disability evaluation is the highest schedular rating 
available under Diagnostic Code 5055 regarding a knee 
replacement, following the 100 percent evaluation assigned 
for one year following the surgery.)  The notice of the 1996 
rating decision provided the veteran and his attorney stated 
that "(I)n view of the favorable decision on your claim, 
which has allowed all benefits sought, your appeal has been 
withdrawn."  Information regarding appealing the 1996 rating 
decision was also provided.  The veteran did not appeal.  A 
rating in excess of 60 percent for this disability was denied 
by the RO in a May 1999 rating decision, and neither the 
veteran nor his representative expressed disagreement with 
the 60 percent rating.  Thus, as the contentions from the 
veteran and his representative following the May 1999 rating 
decision are limited to the issue of entitlement to specially 
adaptive housing or a special home adaptation grant, this is 
the only issue remaining on appeal.  




REMAND

There is no written document of record expressing an intent 
to waive RO review of pertinent VA clinical records received 
at the Board in January 2001, as is required by 
38 C.F.R. § 20.1304(c) (2000).  Upon remand, the RO will be 
provided the opportunity to review these records and, should 
the claim for entitlement to specially adaptive housing or a 
special home adaptation grant remain denied, address this 
evidence in a supplemental statement of the case.  This 
remand will also afford the RO the opportunity to ensure 
compliance with the provisions of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  In this regard, as reference was made by the veteran 
in a July 1999 statement to being scheduled for further 
treatment, to include another left knee replacement, the RO 
upon remand will be requested to obtain the records from any 
such treatment.  

For the reasons stated above, and to ensure full compliance 
with due process requirements, the case is REMANDED to the RO 
for the following development:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  This development 
should include obtaining the records of 
any pertinent surgery or other medical 
treatment for the service-connected left 
knee not already of record. 

2.  Following the development requested 
above and any other indicated development, 
the issue of entitlement to specially 
adaptive housing or a special home 
adaptation grant should be considered on 
the basis of the additional evidence 
received as a result of this development, 
as well as that received at the Board in 
January 2001.  If this claim remains 
denied, the RO should furnish the veteran 
and his representative a supplemental 
statement of the case, and provide an 
opportunity for the veteran and his 
representative to respond before the case 
is returned to the Board for further 
appellate review.  The supplemental 
statement of the case should specifically 
document consideration of the evidence 
received at the Board in January 2001, as 
well as any additional evidence obtained 
by the RO.    

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 




	(CONTINUED ON NEXT PAGE)


remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


